EXHIBIT 99.3 VERMILION ENERGY INC. 2 DISCLAIMER Certain statements included or incorporated by reference in this document may constitute forward-looking statements under applicable securities legislation.Forward-looking statements or information typically contain statements with words such as "anticipate", "believe", "expect", "plan", "intend", "estimate", "propose", or similar words suggesting future outcomes or statements regarding an outlook.Forward looking statements or information in this document may include, but are not limited to: · capital expenditures; · business strategy and objectives; · reserve quantities and the discounted present value of future net cash flows from such reserves; · net revenue; · future production levels and rates of average annual production growth; · exploration plans; · development plans; · acquisition and disposition plans and the timing thereof; · operating and other costs; · royalty rates; · Vermilion's additional` future payment in connection with the Corrib acquisition; · the timing of regulatory proceedings and approvals; · the timing of first commercial gas from the Corrib field; · estimate of Vermilion’s share of the expected gas rates from the Corrib field; and Such forward-looking statements or information are based on a number of assumptions all or any of which may prove to be incorrect.In addition to any other assumptions identified in this document, assumptions have been made regarding, among other things: · the ability of Vermilion to obtain equipment, services and supplies in a timely manner to carry out its activities in Canada and internationally; · the ability of Vermilion to market oil and natural gas successfully to current and new customers; · the timing and costs of pipeline and storage facility construction and expansion and the ability to secure adequate product transportation; · the timely receipt of required regulatory approvals; · the ability of Vermilion to obtain financing on acceptable terms; · currency, exchange and interest rates; · future oil and natural gas prices; and · Management’s expectations relating to the timing and results of development activities Although Vermilion believes that the expectations reflected in such forward-looking statements or information are reasonable, undue reliance should not be placed on forward looking statements because Vermilion can give no assurance that such expectations will prove to be correct.Forward-looking statements or information are based on current expectations, estimates and projections that involve a number of risks and uncertainties which could cause actual results to differ materially from those anticipated by Vermilion and described in the forward looking statements or information.These risks and uncertainties include but are not limited to: · the ability of management to execute its business plan; · the risks of the oil and gas industry, both domestically and internationally, such as operational risks in exploring for, developing and producing crude oil and natural gas and market demand; · risks and uncertainties involving geology of oil and natural gas deposits; · risks inherent in Vermilion's marketing operations, including credit risk; · the uncertainty of reserves estimates and reserves life; · the uncertainty of estimates and projections relating to production, costs and expenses; · potential delays or changes in plans with respect to exploration or development projects or capital expenditures; · Vermilion's ability to enter into or renew leases; · fluctuations in oil and natural gas prices, foreign currency exchange rates and interest rates; · health, safety and environmental risks; · uncertainties as to the availability and cost of financing; · the ability of Vermilion to add production and reserves through development and exploration activities; · general economic and business conditions; · the possibility that government policies or laws may change or governmental approvals may be delayed or withheld; · uncertainty in amounts and timing of royalty payments; · risks associated with existing and potential future law suits and regulatory actions against Vermilion; and · other risks and uncertainties described elsewhere in this document or in Vermilion's other filings with Canadian securities authorities. The forward-looking statements or information contained in this document are made as of the date hereof and Vermilion undertakes no obligation to update publicly or revise any forward-looking statements or information, whether as a result of new information, future events or otherwise, unless required by applicable securities laws. Natural gas volumes have been converted on the basis of six thousand cubic feet of natural gas to one barrel equivalent of oil.Barrels of oil equivalent (boe) may be misleading, particularly if used in isolation.A boe conversion ratio of six thousand cubic feet to one barrel of oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. 2010 Audited Annual Financial Statements – Exhibit 99.3 2 MANAGEMENT’S REPORT TO SHAREHOLDERS Management’s Responsibility for Financial Statements The accompanying consolidated financial statements of Vermilion Energy Inc. (“Vermilion” or the “Company”) are the responsibility of management and have been approved by the Board of Directors of Vermilion Resources Ltd., on behalf of the Company. The financial statements have been prepared in accordance with accounting policies detailed in the notes to the financial statements and are in accordance with accounting principles generally accepted in Canada. Where necessary, management has made informed judgments and estimates of transactions that were not complete at the balance sheet date.Financial information throughout the Annual Report is consistent with the financial statements. Management ensures the integrity of the financial statements by maintaining high-quality systems of internal control. Procedures and policies are designed to provide reasonable assurance that assets are safeguarded and transactions are properly recorded, and that the financial records are reliable for preparation of the financial statements. Deloitte & Touche LLP, the Trust’s Independent Registered Chartered Accountants, have conducted an audit of the consolidated financial statements in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States) and have provided their report. The Board of Directors is responsible for ensuring that management fulfills its responsibility for financial reporting and internal control. The Board carries out this responsibility principally through the Audit Committee, which is appointed by the Board and is comprised entirely of independent Directors. The Committee meets periodically with management and Deloitte & Touche LLP to satisfy itself that each party is properly discharging its responsibilities and to review the consolidated financial statements, the Management’s Discussion and Analysis and the Report of Independent Registered Chartered Accountants before they are presented to the Board of Directors. Management’s Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining an adequate system of internal control over financial reporting. Management conducted an evaluation of the effectiveness of the system of internal control over financial reporting based on the criteria established in “Internal Control– Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission. A company’s internal control system is designed to provide reasonable assurance that the financial information is relevant, reliable and accurate and that the company’s assets are appropriately accounted for and adequately safeguarded. Based on this evaluation, management concluded that Vermilion’s system of internal control over financial reporting was effective as of December31, 2010. Deloitte & Touche LLP audited our consolidated financial statements as stated in their report which is on page 4 of this Exhibit 99.3 of Form 40-F and has issued an attestation report on our internal control over financial reporting. (“Lorenzo Donadeo”) (“Curtis W. Hicks”) Lorenzo Donadeo
